                                                               Case 2:20-cv-01939-KJD-DJA Document 19
                                                                                                   18 Filed 04/01/21
                                                                                                            03/31/21 Page 1 of 3




                                                           1    FISHER & PHILLIPS LLP
                                                                SCOTT M. MAHONEY, ESQ.
                                                           2    Nevada Bar No. 1099
                                                                300 S. Fourth Street
                                                           3
                                                                Suite 1500
                                                           4    Las Vegas, NV 89101
                                                                Telephone: (702) 252-3131
                                                           5    E-Mail Address: smahoney@fisherphillips.com
                                                                Attorney for Defendants, Station Casinos LLC
                                                           6    And NP Red Rock LLC
                                                           7
                                                                                     UNITED STATES DISTRICT COURT
                                                           8
                                                                                               DISTRICT OF NEVADA
                                                           9
                                                                JOSHUA HUSOK,                       )            Case No.: 2:20-cv-01939
                                                          10                         Plaintiff,     )
                                                                                                    )            STIPULATION AND ORDER TO
                                                          11           vs.                          )            EXTEND SCHEDULING ORDER
                                                                                                    )            DEADLINES
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500




                                                                STATION CASINOS, LLC, a Nevada      )                   (First Request)
                          Las Vegas, Nevada 89101




                                                          13    Limited Liability Company; NP RED   )
                                                                ROCK, LLC, d/b/a RED ROCK           )
                                                          14    CASINO, RESORT AND SPA, a           )
                                                                Nevada Limited Liability Company;   )
                                                          15    ROE Business Organizations I-X; and )
                                                                DOE INDIVIDUALS I-X, Inclusive,     )
                                                          16                                        )
                                                          17                       Defendants.      )
                                                                __________________________________ )
                                                          18
                                                                        The parties, by and through their respective counsel hereby stipulate to extend
                                                          19
                                                                the Scheduling Order deadlines in this case as follows:
                                                          20

                                                          21            Discovery Deadline                           June 30, 2021

                                                          22            Dispositive Motion Deadline                  July 30, 2021

                                                          23            Joint Pretrial Order                         August 30, 2021 or 30 days
                                                                                                                     from the ruling on a
                                                          24                                                         dispositive motion

                                                          25            This is the first request for an extension of these deadlines. The parties provide
                                                          26
                                                                the following information regarding the proposed extension of the discovery deadline.
                                                          27

                                                          28

                                                                                                           -1-
                                                                FP 40214546.1
                                                               Case 2:20-cv-01939-KJD-DJA Document 19
                                                                                                   18 Filed 04/01/21
                                                                                                            03/31/21 Page 2 of 3




                                                           1                                  Discovery Completed to Date

                                                           2            The parties have served their Initial Disclosures and supplements thereto.
                                                           3
                                                                Defendants have served interrogatories and requests for production and Plaintiff has
                                                           4
                                                                responded. Plaintiff has served two sets of interrogatories and two sets of requests for
                                                           5
                                                                production to which responses to which are not yet due.
                                                           6
                                                                                         Remaining Discovery to Be Completed
                                                           7

                                                           8            The depositions of Plaintiff, current and former employees of Defendants, and

                                                           9    other persons, as well as possible further written discovery.
                                                          10          Reasons Discovery Could Not Be Completed Within the Existing Deadline
                                                          11
                                                                        There are about 10-12 depositions to take in this case, which has significant
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500




                                                                overlap in terms of facts and witnesses with another case pending in this Court – Farfan
                          Las Vegas, Nevada 89101




                                                          13
                                                                v. Station Casinos et. al., 2:20-cv-01515-JAD-NJK (the “Farfan Case”). Counsel are
                                                          14

                                                          15    the same in both case. Counsel have had discussions which lead them to believe that

                                                          16    many witnesses can be deposed for purposes of this case and the Farfan Case on the

                                                          17    same day. The Farfan Case is further along than this case in terms of removal dates and
                                                          18    how much written discovery has been completed, and the two cases needed to be
                                                          19
                                                                relatively even in terms of written discovery achieved before depositions could
                                                          20
                                                                commence.       This roughly equal footing has now been reached, but not all the
                                                          21
                                                                depositions can be taken by the existing deadline of April 28. The discovery deadline in
                                                          22

                                                          23    Farfan has already been extended past April 28 to allow for further time for depositions.

                                                          24    ///

                                                          25    ///
                                                          26
                                                                ///
                                                          27
                                                                ///
                                                          28

                                                                                                           -2-
                                                                FP 40214546.1
                                                               Case 2:20-cv-01939-KJD-DJA Document 19
                                                                                                   18 Filed 04/01/21
                                                                                                            03/31/21 Page 3 of 3




                                                           1                         Proposed Dates for Completion of Discovery

                                                           2            The parties believe they will be able to complete discovery by the proposed new
                                                           3
                                                                date of June 30, 2021.
                                                           4
                                                                  FISHER & PHILLIPS                             KEMP & KEMP
                                                           5

                                                           6      By:/s/Scott M. Mahoney                        By:/s/Victoria L. Neal
                                                                  Scott M. Mahoney, Esq.                        Victoria L. Neal, Esq.
                                                           7
                                                                  300 S. Fourth Street #1500                    7435 W. Azure Drive #110
                                                           8      Las Vegas. NV 89101                           Las Vegas, NV 89130
                                                                  Attorney for Defendants                       Attorney for Plaintiff
                                                           9
                                                                                                     IT IS SO ORDERED:
                                                          10

                                                          11                                         ______________________________________
                                                                                                     UNITED STATES MAGISTRATE JUDGE
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500




                                                                                                              April 1, 2021
                                                                                                     Dated:__________________________
                          Las Vegas, Nevada 89101




                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                          -3-
                                                                FP 40214546.1
